DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas Reber FR 2937914 A1 (Reber).
Regarding claim 1, Reber discloses an air management system for an air intake on the front face of a motor vehicle (page 1. Lines 13-17 and 
Regarding claim 2, Reber discloses the limitations of claim 1 as discussed previously, where Reber (Fig. 3) further discloses wherein the heating device (8) has an electrical circuit that is designed to be powered by an electricity source and that passes through said at least one shutter (page 2 L.74 – page 3 line 83).
Regarding claim 10, Reber discloses the limitations of claims 1 as discussed previously, where Reber (Fig. 3) further discloses wherein the heating device (8) has an electricity source, the electricity source being a dedicated source for the electrical circuit or an electrical control unit (9) of an actuator of the management system (page 3 lines 86-96).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alan Howard US 2310086 A (Howard).
Regarding claim 1, Howard (Figs. 1-3) discloses an air management system for an air intake on the front face of a motor vehicle (Col.2 L.18-23 discloses louver blades directing a flow of air from outside a locomotive or vehicle, where the outside opening where the air is received is considered to provide an air intake on a front face of the motor vehicle), comprising: at least one shutter (louver 16); a frame for mounting said at least one shutter .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Reber FR 2937914 A1 (Reber) in view of Watanabe et al. JP 2004276712 A (Watanabe).
Regarding claims 3, 4 and 12, Reber discloses the limitations of claims 1 and 2 as discussed previously, where Reber further discloses where the shutter comprises a shaft (5, 6); wherein the electrical conductor is integrated into the thickness of the blade (page 3 line 80).
Reber fails to disclose wherein the system has at least one support provided with at least one bearing that is designed to receive a shaft of said at least one shutter; the electrical circuit electrically linking said at least one shutter to said at least one support; wherein said at least one shutter is made from an electrically conductive material; an electricity source comprising a battery of the motor vehicle.
Watanabe however discloses wherein the system has at least one support (15, 16) provided with at least one bearing (portion of sidewall which pivotally support shaft 17) that is designed to receive a shaft of said at least one shutter (page 3 lines 96-102); the electrical circuit electrically linking said at least one shutter to said at least one support (page 4 lines 129-145); wherein said at least one shutter is made from an electrically conductive material (page 2 line 74-page 3 line 90; page 3 line 113-120); an electricity source comprising a battery of the motor vehicle (page 4 lines 135-136).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Reber in the manner disclosed by Watanabe provided Watanabe discloses Therefore, if the blade is rotated to close the shutter, the wind flowing from the radiator grill at the front end of the vehicle can be almost completely blocked, and the performance of the shutter can be maintained high. Even in this case, by energizing the conductive elastic material provided at the lower end of the blade, it is possible to prevent the blade from freezing at a low temperature and to efficiently thaw the frozen blade. According to the fourth aspect of the present invention, the blade has a blade body having a groove formed along the outer periphery of the lower end portion and a flange portion engaging with the groove of the blade body. Since it is composed of a conductive elastic material, the blade can be manufactured with a very simple structure and at a low cost. Further, even when it becomes necessary to replace the conductive elastic material due to factors such as wear, the conductive elastic material can be easily replaced. (page 2 lines 69-79). Further, as shown in FIG. 5, the side surface 26 of the first conductive rubber material 20 provided at the lower end of the blade body 19 is outside the side surface 24 of the blade body 19 located above the groove 21 in the vehicle width direction. Since it protrudes in the direction, it can come into contact with the energizing substrate 27 of FIG. 7 and be surely energized. Further, by forming the tip of the conductive elastic material into a labyrinth .

Claims 5-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Reber FR 2937914 A1 (Reber) in view of Watanabe et al. JP 2004276712 A (Watanabe) further in view of  Huang et al. Applied Sciences: Polypropylene/Graphene and Polypropylene/Carbon Fiber Conductive Composites: Mechanical, Crystallization and Electromagnetic Properties (Huang).
Regarding claims 5-7, Reber in view of Watanabe disclose the limitations of claims 1 and 4 as discussed previously.
Reber fails to disclose wherein the conductive material is a polypropylene resin filled with conductive fibers; wherein the conductive material is a polypropylene-based resin filled with carbon fibers; wherein the polypropylene-based material filled with carbon fibers comprises 20% carbon fibers by mass.
Huang however discloses a conductive material which is a polypropylene-based resin filled with carbon fibers, wherein the polypropylene-based material filled with carbon fibers comprises 20% carbon fibers by mass (Abstract).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a polypropylene-based material filled with carbon fibers comprises 20% carbon as the conductive material seen in Reber provided Huang discloses that at a ratio of 20 wt% of GNs, the PP/GN conductive composites provide for an optimal conductivity as seen discussed in the Abstract, where polypropylene is a highly commercially available polymer due to its excellent mechanical properties, good heat resistance, low cost, ease of processing, and full recyclability (Introduction), where the initial crystallinity temperature (Tonset) of 116.21 °C and crystallinity temperature (Tc) of 111.46 °C, both of which shift to the high temperature zone as a result of the combination of GNs and also continuously increase as a result of the increasing content of GNs. The optimal Tonset of 140.67 °C and Tc of 135.01 °C are present when the PP/GNs conductive composites consist of 20 wt% of GNs, and are greater than those of pure PP by 24.46 °C and 23.55 °C, respectively (Section 3.1).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Reber FR 2937914 A1 (Reber) in view of Yuji Kobayashi US 20150197148 A1 (Kobayashi).
Regarding claims 8 and 9, Reber discloses the limitations of claim 1 and 2 as discussed previously, where Reber further discloses wherein the electrical circuit which activated and deactivated the power supplies through 
Reber is not explicit in using a switch to open and close the circuit.
Kobayashi (Figs. 3 and 8) however discloses a switch (60Bb, 180b) which opens and closes a circuit for a heater (pars [0057] and [0083]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Reber as to provide a switch in the circuit for opening and closing the circuit in order to supply and turn off the electric power supplied to the electrical conductor of Reber so that so the electric circuit becomes non-conductive even though the controller has not issued the opening operation instruction in the event of abnormal operation as discussed by Kobayashi in paragraph [0016].

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alan Howard US 2310086 A (Howard) in view of William Walker US 3048375 A (Walker).
Regarding claim 11, Howard discloses the limitations of claim 1 as discussed previously, however fails to disclose wherein the heating device has a circuit for a liquid fluid that passes through at least a portion of the mounting frame of said at least one shutter.
Walker (Fig. 1) however discloses wherein a heating device (28) has a circuit for a liquid fluid that passes through at least a portion of the mounting frame (12) of  at least one shutter (11) (Col. 3 L.40-Col.4 L.33 discloses where louvers or shutters 11 are connected to frame 12 at top and bottom supports which are identified as pivot stub shafts 20, where pivot stub shafts 20 are disclosed as connected to conduit sections 21 in a manner as to provide a water tight rotatable bearing).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the air intake management system of Howard as to include a a circuit for a liquid fluid that passes through at least a portion of the mounting frame of said at least one shutter in order to form a substantially solid heat baffle area, which defines relatively large areas of open passageways through which radiant heat gain or loss between the panel and the space can occur as discussed by Walker in Col.1 L.18-24
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 13 in combination with the limitations of claims 1, 2 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6194685 B1 discloses a thermal de-icing system comprising an electrically insulating layer and a graphite layer.
US 20060267376 A1 discloses conductive materials comprising polypropylene and carbon fiber.
US 20140138369 A1 discloses controlling a heater through use of a switch for a set period based on a temperature threshold for removing ice in paragraph [0025] and humidity sensor 118.
US 20150274002 A1 discloses a similar shutter and bearing arrangement seen in figures 1 and 2.
US 20060071466 A1 discloses conducting a heat transfer fluid through a frame of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747